            Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROBERT S., 1

                                                    Plaintiff,              Case # 20-CV-377-FPG

v.                                                                          DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Robert S. brings this action pursuant to the Social Security Act seeking review of

the final decision of the Commissioner of Social Security that denied his application for disability

insurance benefits (“DIB”) under Title II of the Act. ECF No. 1. The Court has jurisdiction over

this action under 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties moved for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c). ECF Nos. 16, 17. For the reasons

that follow, the Commissioner’s motion is GRANTED and Plaintiff’s motion is DENIED.

                                              BACKGROUND

          In September 2016, Plaintiff applied for DIB with the Social Security Administration (“the

SSA”). Tr. 2 86. He alleged disability since April 2015 due to neck reconstruction surgery,

multiple knee surgeries, numbness and tingling in the hands and fingers, and severe headaches.

Tr. 86-87. In January 2019, Administrative Law Judge Paul Georger (the “ALJ”) issued a decision

finding that Plaintiff is not disabled. Tr. 12-28. In January 2020, the Appeals Council denied



1
 Under this District’s Standing Order, any non-government party must be referenced solely by first name
and last initial.
2
    “Tr.” refers to the administrative record in this matter. ECF No. 12.

                                                       1
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 2 of 11




Plaintiff’s request for review making the ALJ’s decision the final decision of the SSA. Tr. 1-6.

Plaintiff then appealed to this Court. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial

gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to Step Two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,



                                                 2
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 3 of 11




meaning that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or combination of

impairments, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to Step Three.

       At Step Three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, id. § 416.909, the claimant is disabled. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. Id. § 416.920(f). If the

claimant can perform such requirements, then he or she is not disabled. Id. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. Id. § 416.920(g). To do so, the Commissioner must present

evidence to demonstrate that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 416.960(c).




                                                 3
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 4 of 11




                                              DISCUSSION

  I.   The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above. At Step

One, the ALJ found that Plaintiff had not engaged in substantial gainful activity since April 29,

2015, the alleged onset date. Tr. 17. At Step Two, the ALJ found that Plaintiff had the following

severe impairments: degenerative disc disease of the cervical spine; status post fusion and surgical

removal of instrumentation; osteoarthritis of the left knee; status post total knee replacement

surgery; and Crohn’s disease. Id. At Step Three, the ALJ found that these impairments did not

meet or medically equal any Listings impairment. Id. at 17-18.

       Next, the ALJ determined that Plaintiff had the RFC to perform sedentary work with

additional limitations. Id. at 18. At Step Four, the ALJ found that Plaintiff had no past relevant

work. Id. at 26. At Step Five, the ALJ found that there were jobs that existed in significant

numbers in the national economy that Plaintiff could perform. Tr. 27. The ALJ therefore found

that Plaintiff was not disabled. Id. at 28.

 II.   Analysis

       Plaintiff advances several arguments in support of remand, but mainly asserts that the

ultimate residual functional capacity was unsupported by substantial evidence because the ALJ

relied upon examiners whose opinions predated Plaintiff undergoing additional surgeries.

       More specifically, Plaintiff asserts that ALJ’s reliance on the opinion of consultative

examiner David Brauer, MD was in error because the opinion (1) “was stale, having no way of

accounting for the effects of repeat surgeries”; and (2) was “flaw[ed]” because “no imaging was

appended to the report.” ECF No. 16-1 at 19.




                                                  4
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 5 of 11




       With respect to the opinion of worker’s compensation independent medical examiner

Robert Bauer, MD, Plaintiff argues that that opinion (1) is not substantial evidence because it was

not formed from a complete medical record; (2) is not substantial evidence because “Dr. Bauer’s

review of the records makes no mention of any imaging of Plaintiff’s knee”; and (3) was stale

because it “lacked evidence of Plaintiff’s most recent knee and spinal surgeries from 2017 and

2018.” Id. at 20. Finally, Plaintiff contends that the ALJ failed in his duty to develop the record

when he “rejected the various, oftentimes more recent, disability ratings of Plaintiff’s treating

providers.” Id. at 21.

       For the reasons that follow, the Court finds that Plaintiff’s arguments fail.

       A.      Dr. David Brauer’s Opinion

       As stated above, Plaintiff argues that Dr. Brauer’s opinion was stale and improperly failed

to consider certain imaging studies. Id. at 18-19. The Court disagrees.

               1.        Staleness

       A stale medical opinion does not constitute substantial evidence to support an ALJ’s

findings. See Camille v. Colvin, 104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015) (quotation marks

and citation omitted), aff’d, 652 F. App’x 25 (2d Cir. 2016) (summary order). A gap of time

between when a medical opinion is rendered and the disability hearing and decision does not

automatically invalidate that opinion; however, such an opinion may be stale if the claimant’s

condition deteriorates during that time. See, e.g., Welsh v. Colvin, No. 14-CV-6715P, 2016 WL

836081, at *12 (W.D.N.Y. Mar. 4, 2016) (finding that an opinion rendered before the “significant

deterioration” of the claimant’s mental status could not “constitute substantial evidence supporting

the ALJ’s determination”); Jones v. Comm’r of Soc. Sec., No. 10 CV 5831(RJD), 2012 WL

3637450, at *2 (E.D.N.Y. Aug. 22, 2012) (the ALJ should not have relied on a medical opinion in



                                                 5
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 6 of 11




part because it “was 1.5 years stale” as of the plaintiff’s hearing date and “did not account for her

deteriorating condition”).

        “A medical opinion is not necessarily stale simply based on its age. A more dated opinion

may constitute substantial evidence if it is consistent with the record as a whole notwithstanding

its age.” Fambo v. Comm’r, 474 F. Supp. 3d 603, 608 (W.D.N.Y. 2020) (citing Andrews v.

Berryhill, No. 17-CV-6368 (MAT), 2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018) (ALJ did

not err in relying on dated opinions where there was no indication the plaintiff’s “condition had

significantly deteriorated after the issuance of . . . [the] opinions such that they were rendered stale

or incomplete”)).

        On November 2, 2016, Dr. Brauer performed an internal medicine examination on Plaintiff

and opined that Plaintiff has no limitation in his ability to sit; moderate to marked limitation in his

ability to stand for extended periods of time or to walk for long distances; marked limitation in his

ability to climb, push, pull, or carry heavy objects; and marked limitation in his ability to perform

activities that require full bending, squatting, kneeling, or crouching. Tr. 487. The ALJ afforded

“significant weight” to Dr. Brauer’s opinion because his “findings, diagnosis and limitations are

consistent with the medical record.” Tr. 26.

        The ALJ conducted Plaintiff’s hearing on October 5, 2018 and issued a decision on his

benefits application on December 28, 2018—approximately two years after Dr. Brauer rendered

his opinion in November 2016. Tr. 12-28, 34-69. Plaintiff argues that Dr. Brauer’s opinion was

stale because it did not take into consideration the effects of two subsequent surgeries—a March

2017 knee surgery and a February 2018 cervical spine surgery. ECF No. 16-1 at 18-19.

        Plaintiff contends that, after the knee surgery, he reported weakness and inability to stand

in April 2017; patellar pain in October 2017; and “continuing buckling and pain” in December



                                                   6
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 7 of 11




2017. Id. at 19 (citing Tr. 534-35, 545-549). He asserts that, after the spinal surgery, he was

referred to physical therapy for a diagnosis of fusion of the cervical region of the spine, id. (citing

Tr. 1397-1410), and that Dr. Romanth Waghmarae, MB, BCH, PC found Plaintiff was

experiencing total (100%) temporary impairment, with diagnoses of cervical post-laminectomy

syndrome and cervicalgia, at an August 18, 2018 office visit. Tr. 695-96.

       With respect to Plaintiff’s March 2017, knee surgery, the ALJ’s opinion acknowledged and

discussed record evidence that post-dated Dr. Brauer’s opinion. Tr. 23. That evidence showed

that there was “nothing orthopedically wrong” with the knee post-surgery; that the “knee seemed

sound and stable and [Plaintiff] had good motion”; and that the surgeon “felt that the [Plaintiff]

reached maximum medical improvement as far as orthopedics was concerned.” Tr. 23. As the

Commissioner points out, this appears to be an improvement, rather than a deterioration of

Plaintiff’s knee compared to November 2016 when he was wearing an immobilizing knee brace,

had a limp, and could not walk on his heels or toes. ECF No. 17-1 at 13 (citing Tr. 22-26, 483-

87).

       Turning to the February 2018 spinal surgery, as the Commissioner argues, Plaintiff “has

not developed any reasoned argument that his condition deteriorated after [this surgery].” ECF

No. 17-1 at 6. Plaintiff indicates that he was referred to physical therapy and that Dr. Waghmarae

noted temporary 100% impairment. ECF No. 16-1 at 6. However, the Commissioner and ALJ are

correct that “a statement on disability is not considered an opinion or entitled to weight. Rather,

it is a statement on a matter that is reserved exclusively to the Commissioner.” ECF No. 17-1 at

14 (citing Tr. 26) (internal citation omitted). A conclusory statement regarding disability “does

not constitute a medical opinion.” Sink v. Colvin, 2015 WL 3604655, *17 (W.D.N.Y. 2015)

(internal quotation marks omitted). Plaintiff fails to articulate how a conclusory statement on



                                                  7
            Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 8 of 11




temporary disability constitutes a deterioration in his condition and comes forward with no other

medical evidence suggesting that his condition deteriorated after his February 2018 surgery.

Notably, there is no indication that Plaintiff’s condition significantly deteriorated after the issuance

of Dr. Brauer’s opinion. Accordingly, the opinion is not stale and remand on this ground is not

warranted.

                   2.       Lack of Imaging Appended to the Report

           Next, in a four-sentence argument, Plaintiff contends that Dr. Brauer’s opinion was

“flaw[ed]” because “no imaging was appended to the report.” ECF NO. 16-1 at 19. Specifically,

Plaintiff points to an August 2017 CT scan and x-ray, which showed “what appears to be a

pseudoarthroris at C5-6” of the spine, Tr. 558, and argues that abnormal imaging findings are

“necessary background information” which Dr. Brauer was required to consider. ECF No. 16-1

at 19.

           However, these August 2017 imaging studies were conducted after Dr Brauer’s November

2016 opinion was rendered so it was not possible for him to consider it. The imaging was

conducted in advance of Plaintiff’s February 2018 cervical stabilization surgery, see Tr. 558, and

as discussed above, there is no indication that Plaintiff’s condition deteriorated after that surgery.

Thus, the ALJ appropriately considered Dr. Brauer’s opinion. See Fambo, 474 F. Supp. 3d at 608.

           B.      Dr. Robert Bauer’s Opinion

           The ALJ afforded “great weight” to Dr. Bauer’s 3 June 23, 2016 opinion that Plaintiff

“could work with restrictions allowing him an occasional 20-pound weight lifting restriction”;

“should refrain from any repetitive twisting, turning, and bending with his lumbar spine and torso

and be allowed to change his position frequently”; and “had no sitting, bending, or standing



3
    As stated above, Dr. Bauer is a worker’s compensation independent examiner.

                                                         8
         Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 9 of 11




restrictions.” Tr. 25-26. The ALJ noted that Dr. Bauer “had the opportunity to review the

[Plaintiff’s] entire medical record and he performed a thorough examination.” Id. at 26. He also

noted that Dr. Bauer’s opinion was “consistent with the evidence of record, as a whole.” Id.

       As discussed above, Plaintiff argues that the ALJ erred in considering Dr. Bauer’s opinion

because it was stale in that it did not consider the effects of Plaintiff’s March 2017 knee surgery

and February 2018 spinal surgeries; was not based on substantial evidence because it was formed

off of an incomplete medical record; and was not based on substantial evidence because it did not

consider any of the imaging of Plaintiff’s knee.

               1.      Staleness

       Plaintiff asserts that Dr. Bauer’s opinion was rendered “even earlier than the opinion of Dr.

Brauer,” and makes the same argument as above—that the opinion was made without considering

the effects of Plaintiff’s 2017 knee surgery and 2018 spinal surgery. ECF No. 16-1 at 20.

       However, as explained above with respect to Dr. Brauer’s opinion, there is no indication

in the record that Plaintiff’s condition deteriorated after these additional surgeries. Therefore, Dr.

Bauer’s opinion was not stale and remand is not warranted based upon this argument. See

Andrews, 2018 WL 2088064, at *3.

               2.      Substantial Evidence

       Plaintiff argues that Dr. Bauer’s opinion is not based on substantial evidence because it

“does not include any mention of Plaintiff’s knees”; “does not include discussion of Plaintiff’s left

knee arthritis or Crohn’s disease, which the ALJ had found constituted severe impairments”; and

“was restricted to Plaintiff’s worker’s compensation injury.” ECF No. 16-1 at 20.

       The opinions of independent medical examiners who were involved in a worker’s

compensation investigation regarding a social security claimant are not dispositive on the issue of



                                                   9
        Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 10 of 11




disability and “cannot be considered substantial evidence for the purposes of determining

entitlement to Social Security benefits.” Conetta v. Berryhill, 365 F. Supp. 3d 383, 403 (S.D.N.Y.

2019). However, where an ALJ “neither defer[s] to nor relie[s] solely on the opinions of the IME[

],” such opinion may be considered when it is “only a part of the ALJ’s comprehensive analysis

of the record.” Id.

       Here, the ALJ conducted a comprehensive analysis of the record as a whole and did not

defer to or rely solely on Dr. Bauer’s opinion. Accordingly, Plaintiff’s argument regarding Dr.

Bauer’s opinion and the role it played in the ALJ’s calculus does not alter the fact that substantial

evidence exists to support the ALJ’s conclusions.

       C.      Duty to Develop the Record

       Finally, Plaintiff contends that the ALJ improperly rejected “the various, oftentimes more

recent, disability ratings” of these providers as “an issue reserved to the Commissioner.” Id. He

further argues that the ALJ had a duty to develop the record and recontact Plaintiff’s treating

providers who rendered disability ratings such as “total impairment,” or “seventy-five percent

impaired,” etc. ECF No. 16-1 at 21. In response, the Commissioner argues that “a statement on

disability is not considered an opinion or entitled to weight.” ECF No. 17-1 at 14.

       While the ultimate issue of disability is reserved to the Commissioner, such reservation

“does not exempt [ALJs] from their obligation . . . to explain why a treating physician’s opinions

are not being credited.” Snell v. Apfel, 177 F.3d 127, 134 (2d Cir. 1999). However, “a conclusory

statement concerning disability, made by a treating physician, does not constitute a ‘medical

opinion.’” Sink, 2015 WL 3604655, at *17 (citation omitted). Furthermore, the ALJ here

discussed the record as a whole and his decisions were supported by substantial evidence.




                                                 10
        Case 1:20-cv-00377-FPG Document 20 Filed 09/16/21 Page 11 of 11




                                    CONCLUSION
       The Commissioner’s Motion for Judgment on the Pleadings, ECF No. 17, is GRANTED

and Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 16, is DENIED. Plaintiff’s

Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.

Dated: September 16, 2021
       Rochester, New York              ______________________________________
                                        HON. FRANK P. GERACI, JR.
                                        United States District Judge
                                        Western District of New York




                                          11
